Citation Nr: 0945161	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  09-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to 
December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which includes a Regional Processing 
Office for VA education benefits.  The Veteran resides within 
the jurisdiction of the RO in Des Moines, Iowa.  

In May 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ) at the RO in 
Des Moines, Iowa.  A copy of the transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  The Veteran entered on active duty on January 11, 2001 
(with a three-year service obligation) and was released from 
service on December 18, 2001 due to alcohol rehabilitation 
failure.  

2.  The Veteran served only 11 months and 8 days his 
three-year obligated period of active duty.  

3.  The Veteran was not discharged or released from his 
initial period of active duty on December 18, 2001, due to a 
service-connected disability, a pre-existing medical 
condition not characterized as a disability, hardship, the 
convenience of the Government after completing 30 months of a 
four-year enlistment, involuntarily for the convenience of 
the Government as a result of a reduction in force, or a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  

4.  The Veteran did not serve in the Selected Reserve 
following his period of active duty.  

5.  The Veteran was not separated involuntarily or pursuant 
to voluntary separation incentives and did not participate in 
the Post-Vietnam Era Veterans' Educational Assistance 
Program.  


CONCLUSION OF LAW

The criteria to establish basic eligibility for entitlement 
to educational assistance benefits under Chapter 30, Title 
38, United States Code have not been met.  38 U.S.C.A. §§ 
3011, 3012, 3018A, 3018B (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.7042, 21.7045 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  

In the present case, specific VCAA notice is not required 
because the issue on appeal (the Veteran's educational 
benefit claim) has its own applicable regulatory notification 
procedure.  See 38 C.F.R. § 21.1031(b) ("if a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)").  Actual notice 
of such was provided to the Veteran in the statement of the 
case furnished to him in June 2008.  

Moreover, in enacting the VCAA, Congress acknowledged the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  Indeed, when the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable in a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Of importance to the Board in this regard is the fact that 
the Veteran has been accorded appropriate due process.  He 
has been an active participant in the claims process-as is 
exhibited by his submission of argument and evidence.  Thus, 
he was provided with a meaningful opportunity to participate 
in the claims process and has clearly done so.  Any error in 
the sequence of events is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  The Board will, thus, proceed to consider the issue 
of entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30, based on the 
evidence of record.  

Analysis

According to the DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), the Veteran served on 
active duty from January 11, 2001 to December 18, 2001 (11 
months and 8 days) and was discharged due to alcohol 
rehabilitation failure.  Also on file are April 2008 
computerized data printouts from the Department of Defense 
(DOD) which explain that the Veteran originally enlisted in 
January 2001 for an initial term of three years, that his pay 
reduction amount was $1,100, and that he was discharged for 
"oth[er]" reasons.  The portion of the DOD data printouts 
that describes any Selective Reserve enlistment obligation is 
blank.  

The Veteran seeks Chapter 30 educational assistance benefits 
under the Montgomery GI Bill (MGIB).  He acknowledges that, 
despite his intention to serve his entire service obligation 
term, he was unable to do so due to personal problems with 
alcohol.  He maintains, however, that he is eligible for 
Chapter 30 educational assistance benefits because after a 
few years he was able "to get on . . . [his] feet."  He 
currently attends school and, in fact, has completed one year 
of education.  In addition, he asserts that he has paid the 
full amount that he was required to pay for twelve months in 
service ($100.00 per month for first year of service).    

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West 2002 & Supp. 2009).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  Specifically, in 
order to be entitled to Chapter 30 educational assistance, an 
individual must first become a member of the Armed Forces or 
first enter active duty as a member of the Armed Forces after 
June 30, 1985, and, in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  See 38 
U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 21.7042(a)(1)-(2) (2009).  

In this case, the evidence indicates that the Veteran first 
entered on active duty in January 2001, subsequent to June 
30, 1985, thereby satisfying the first requirement of 38 
U.S.C.A. § 3011.  However, he has not satisfied the second 
requirement.  His DD 214 and the computerized DOD data 
confirm that, although he originally enlisted for a 
three-year term, he served for only for 11 months and 8 
days-clearly less than three years.  Accordingly, he does 
not meet the initial requirements under these cited 
provisions.  

In any event, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or he is discharged or released from active duty for 
certain specified reasons.  Specifically, that individual may 
nevertheless be entitled to such benefits if he or she were 
discharged or released from active duty for (1) a service-
connected disability; (2) a nonservice-connected pre-existing 
medical condition; (3) hardship; (4) a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty; (5) 
the convenience of the Government after serving 30 months of 
a three-year enlistment; or (6) involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).

The evidence, however, does not satisfy the aforementioned 
criteria.  As previously noted herein, the DD 214 and 
computerized DOD data confirm that, after entering into a 
3 year service obligation term, the Veteran enlisted into 
active duty in January 2001.  He separated from active 
service in December 2001-after having served only 11 months 
and 8 days-due to failure to complete alcohol 
rehabilitation.  In essence, he was discharged for the 
convenience of the Government after serving only 11 months 
and 8 days of a three-year enlistment.  

The record contains no other specific reasons for the 
Veteran's discharge from active duty.  Simply stated, there 
is no indication or allegation that the Veteran was released 
from service on account of any medical condition, hardship, 
convenience of the government (after having served 30 months 
of a three-year enlistment term), or reduction in force.  In 
light of the foregoing, the Board concludes that the Veteran 
clearly is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3011(a)(1)(A).  

In reaching this conclusion, the Board has also considered 
other applicable statutory and regulatory provisions.  For 
instance, an individual who served at least two years of 
continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
he or she served at least four continuous years of service in 
the Selected Reserve, beginning within one year of completion 
of the service on active duty described above.  38 U.S.C.A. § 
3012(a)(1)(A); 38 C.F.R. § 21.7042(b).  In this case, 
however, the Veteran did not complete two years of continuous 
active duty.  [Rather, his DD 214 and various DOD 
computerized data reports indicate that he serviced on 
11 months and 8 days.]  In addition, the Veteran has not 
alleged, nor does the record show, that he was ever 
transferred to the Selected Reserve at any time following his 
release from duty in December 2001.  Therefore, his 
eligibility may not be established under these statutory and 
regulatory provisions.  

Additionally, the Board notes that an individual who fails to 
meet the eligibility requirements found in § 21.7042 
nevertheless will be eligible for Chapter 30 educational 
assistance if he or she meets certain requirements in 38 
U.S.C.A. §§ 3018A, 3018B (West 2002 & Supp. 2009); 38 C.F.R. 
§ 21.7045.  Such eligibility is based on involuntary 
separation, voluntary separation, or participation in the 
Post-Vietnam Era Veterans' Educational Assistance Program.  
In the present appeal, however, there is no suggestion in the 
record, nor does the Veteran contend, that this provision is 
for application.  Indeed, the Board finds that there is no 
indication that the Veteran was involuntarily separated in 
December 2001 or that he received voluntary separation 
incentives.  Therefore, his eligibility may not be 
established under these statutory and regulatory provisions.  

The Board is cognizant that the Veteran may have been 
misinformed by military personnel regarding his eligibility 
status.  Indeed, on multiple occasions during the current 
appeal, the Veteran has asserted that, upon discharge, he was 
advised that his submission of $100 per month for one year 
would be prorated for his actual amount of time on active 
duty even though he had not completed his full service 
obligation.  [In this regard, the Board reiterates that, 
while the Veteran maintains that he paid $100 per month for 
the full year period, DOD computerized data reports indicate 
a total amount of only $1100.]  

In any event, however, any incorrect information that the 
Veteran may have received is insufficient to confer 
eligibility under Chapter 30.  The Court has held that the 
remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  See also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that, 
because the payment of government benefits must be authorized 
by statute, the fact that a Veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).  In other words, 
even if the Veteran was misinformed, the Board is without 
legal authority to grant his claim on that basis.

To the extent that the Veteran asserts that he paid money 
during his active duty service in total in order to 
participate in future VA educational programs, the applicable 
law governing the reduction of basic pay to establish 
educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b); OPM v. 
Richmond, 496 U.S. 414, 424 (1990) (holding that the payments 
of money from the Federal Treasury are limited to those 
authorized by statute).

In an advisory opinion from the VA's Office of General 
Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or her basic pay 
was contrary to statutory authority and erroneous.  That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a Veteran's 
basic pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  See O.G.C. 
Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
sympathizes with the Veteran, it has no legal authority to 
refund his contributions.  Rather, the Veteran is advised 
that he should address this dispute directly to his service 
department, an entity separate from the VA, and request a 
refund there from. 

The Board is sympathetic to the Veteran and certainly 
commends him for his efforts to obtain additional education.  
However, VA is bound by the findings of the service 
department with respect to the type or classification of a 
service member's military service and discharge there from.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) & Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  

Further, the legal criteria governing basic eligibility for 
Chapter 30 MGIB educational assistance benefits are specific.  
Unfortunately, there is simply no legal basis to find the 
Veteran eligible for educational assistance benefits under 
the MGIB as the facts regarding his service are not in 
dispute and determinations of service are binding.  Thus, as 
the disposition of this claim is based on the law, and not on 
the facts of the case, the issue of entitlement to basic 
eligibility for VA educational assistance, pursuant to 38 
U.S.C.A. Chapter 30, must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


